UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6611


ROBERT A. LAROCHE,

                       Petitioner – Appellant,

          v.

DAVID DUNLAP, MCI Warden,

                       Respondent – Appellee,

          and

SOUTH CAROLINA, THE STATE OF,

                       Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence. J. Michelle Childs, District Judge.
(4:14-cv-00222-JMC)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert A. LaRoche, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, James Anthony Mabry, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert A. LaRoche seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.             We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     Parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).         “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.”               Bowles

v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on March

23, 2015.     The notice of appeal was filed on April 23, 2015, one

day late.     Because LaRoche failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED



                                       2